Per Curiam.

Suit upon note; general answer that the note was usurious. Usury does not render a note void under our statute, for the principal. An answer of usury, therefore, goes to only a part of the cause of action. Such an answer should not, therefore, assume to answer the whole cause, but should be, that as to so much of the plaintiff’s cause of action, viz., the amount of the usury, the defendant answers; because an answer that assumes to go in bar of the action, and only on its face bars a part, is bad, not containing facts sufficient to bar the action. In the case at bar the defendant did not’limit his answer to a part of the cause of *522action, but put it in to the whole, and claimed a judgment .in his favor.
T. W. Woollen and O. F. MoNutt, for the appellants.
Overstreet and Hunter, for the appellee.
The judgment below must be affirmed, with 1 per cent, damages and costs.